Exhibit 99.1 Contact:Shaun A. Burke For Immediate Release 417-520-4333 GUARANTY FEDERAL BANCSHARES, INC. ANNOUNCES SECOND QUARTER FINANCIAL RESULTS SPRINGFIELD, MO – (July 17, 2007) – Guaranty Federal Bancshares, Inc, (NASDAQ:GFED), the holding company (the “Company”) for Guaranty Bank, today announces the following results for its second quarter ended June 30, 2007: Second Quarter 2007 Financial Results · Total deposits increased 4%, or $14 million from March 31, 2007 and 12%, or $43 million, from December 31, 2006 · Total revenues increased 12% over the prior year quarter · Non-interest income increased 39% over the prior year quarter · Diluted earnings per share was $0.50 for the quarter · Book value per share increased 2% from December 31, 2006 and 8% over the prior year quarter end The Company today announces that earnings for the second quarter ended June 30, 2007 were $0.50 per diluted share, ($1,416,000), a decrease from the $0.54 per diluted share ($1,581,000) the Company earned during the same quarter in the prior year.Earnings for the first six months of 2007 were $1.12 per diluted share, ($3,169,000), a 4% increase from the $1.08 per diluted share ($3,146,000) the Company earned in the prior year.Quarterly earnings per diluted share were negatively impacted by $0.10 by the reserving of interest income on one non-performing loan, which is also the primary cause of the increase in non-performing assets at June 30, 2007. “We are pleased with our results so far in 2007,” said President and CEO Shaun Burke.“Our core financial results remain strong, particularly in light of the economic and competitive pressures affecting the banking industry.We have been able to succeed in three major initiatives that we have established over the past year: grow core deposits, increase mortgage loan volume and increase deposit fee income.” The Company continues its history of enhancing shareholder value and on July 25, 2006 announced a plan to repurchase up to 250,000 shares of its common stock.As of June 30, 2007, 184,950 shares had been repurchased by the Company pursuant to this repurchase plan at an average cost of $29.21 per share. During the second quarter, the Company announced a quarterly dividend of $0.17 per share on shares of its common stock to be paid on July 13, 2007, to stockholders of record on July 2, 2007. The dividend was the 30th consecutive paid since the Company was formed in December 1997.During this period the Company paid nine consecutive semi-annual dividends followed by 21 consecutive quarterly dividends. Guaranty Federal Bancshares, Inc. (NASDAQ:GFED) has a subsidiary corporation offering full banking services.The principal subsidiary, Guaranty Bank, is located in Springfield, Missouri, and has eight branches in Greene and Christian Counties and Loan Production Offices Wright, Webster and Howell Counties.In addition, Guaranty Bank is a member of the TransFund ATM network which provides its customers surcharge free access to over 80 area ATMs and over 700 ATM’s nationwide. The discussion set forth above may contain forward-looking comments.Such comments are based upon the information currently available to management of the Company and management’s perception thereof as of the date of this release.When used in this release, words such as “anticipates,” “estimates,” “believes,” “expects,” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements.Such statements are subject to risks and uncertainties.Actual results of the Company’s operations could materially differ from those forward-looking comments.The differences could be caused by a number of factors or combination of factors including, but not limited to: changes in demand for banking services; changes in portfolio composition; changes in management strategy; increased competition from both bank and non-bank companies; changes in the general level of interest rates; the effect of regulatory or government legislative changes; technology changes; fluctuation in inflation; and other factors set forth in reports and other documents filed by the Company with the Securities and Exchange Commission from time to time. Quarter ended Six Months ended Operating Data: 30-Jun-07 30-Jun-06 30-Jun-07 30-Jun-06 (Dollar amounts are in thousands, except per share data) Total interest income $ 9,103 8,386 18,625 16,464 Total interest expense 5,028 4,125 9,975 7,894 Provision for loan losses 210 225 420 450 Net interest income after provision for loan losses 3,865 4,036 8,230 8,120 Noninterest income 1,335 959 2,600 1,781 Noninterest expense 2,996 2,544 5,870 4,911 Income before income tax 2,204 2,451 4,960 4,990 Income tax expense 788 870 1,791 1,844 Net income $ 1,416 1,581 3,169 3,146 Net income per share-basic $ 0.51 0.56 1.15 1.12 Net income per share-diluted $ 0.50 0.54 1.12 1.08 Annualized return on average assets 1.11 % 1.31 % 1.24 % 1.31 % Annualized return on average equity 12.20 % 14.19 % 13.79 % 14.48 % Net interest margin 3.36 % 3.69 % 3.76 % 3.73 % Financial Condition Data: At 30-Jun-07 At 31-Dec-06 Cash and cash equivalents $ 16,339 14,881 Investments 10,610 14,052 Loans,net of allowance for loan losses 6/30/2007 - $5,686; 12/31/2006 - $5,783 471,833 480,269 Other assets 16,102 15,643 Total assets $ 514,884 524,845 Deposits $ 395,563 352,230 FHLB advances 55,586 108,000 Subordinated debentures 15,465 15,465 Other liabilities 3,020 4,251 Total liabilities 469,634 479,946 Stockholder's equity 45,250 44,899 Total liabilities and stockholder equity $ 514,884 524,845 Equity to assets ratio 8.79 % 8.55 % Book value per share $ 16.57 16.30 Non performing assets $ 8,674 2,921
